Title: To John Adams from George Washington, 7 January 1776
From: Washington, George
To: Adams, John


     
      Cambridge Jany: 7: 1776
      Sir
     
     You will excuse me for reminding you of our conversation the other Evening, when I inform’d you that General Lee’s departure for New York is advisable upon the Plan of his Letter, and under the circumstances I then mentioned, ought not to be delayed. In giving me your opinion of this matter I have no doubt of your taking a comprehensive view of it. That is, you will not only consider the propriety of the measure, but of the execution. Whether such a step, tho’ right in itself may not be looked upon as beyond my Line &ca &ca.
     If it could be made convenient and agreeable to you to take Pott Luck with me today, I shall be very glad of your Company and we can then talk the matter over at large. Please to forward General Lee’s Letter to me. I am &ca.,
     
      G. Washington
     
    